DETAILED ACTION

Notice of Pre-AlA or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .




2.	The Amendment filed on February 28, 2022, has been received and entered.




Claim Disposition

3.	Claims 1-4 are pending and are under examination.




Abstract

4.	The Abstract is objected to because of the following informalities:
“This invention relates to a method of in-situ remediation of arsenic- contaminated soil, by inoculating a bacterial strain, for example, [[Pseudomonas putida MnB 1]] Pseudomonas putida MnB1 in a culture medium where the addition amount of the bacterial strain accounts for 2-10% (v/v) of the culture medium; shaking the culture medium with the bacterial strain at a rotation speed of 100-180 rpm at 15-35°C for 1-5 days under aerobic conditions thereby yielding an enriched bacterial strain; and adding manganese carbonate, ammonium ferrous sulfate, sodium citrate, yeast extract and the enriched bacterial strain to an arsenic contaminated soil; adding water to the soil until the soil has a moisture content of 50-70%, stirring the soil for 5-30 minutes, and culturing the bacterial strain in the soil under the aerobic/microaerobic condition at 10-40°C[[.]] for 2-6 weeks”.
Appropriate correction is required.




Information Disclosure Statement

5.	To date no Information Disclosure Statement has been filed. Applicant is reminded of the duty to disclose. 

Claim Objection

6.	Claims 1-4 are objected to because of the following informalities:
For clarity and precision of claim language it is suggested that claim 1 is amended to delete the period (.) following “C” for Celsius. 
In addition, for clarity and precision of claim language it is suggested that claim 1 is amended to read, “A method for treating arsenic contaminated soil, comprising:
“...1) inoculating [[a bacterial strain  of]] Pseudomonas putida MnB1 bacterial strain in a culture medium, wherein the bacterial strain accounts for 2-10% (v/v) of the culture medium…..”.
Appropriate correction is required.





Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


7.	Claims 1-4 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AlA), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AlA the inventor(s), at the time the application was filed, had possession of the claimed invention.
The claimed invention is directed to “a method, comprising inoculating a bacterial strain of Pseudomonas putida MnB1 bacterium…” (see claim 1), however, the claimed method as amended recites the language “thereby treating the arsenic contaminated soil” and the method has no defined objective. In fact the method in item 1 recites “thereby yielding an enriched bacterial strain” which could also be construed as a method objective.
The claimed invention is not adequately described with respect to a what is inventive. The claimed invention is directed to a bacterium that is inoculated in the first step, however, there are no indicia in the claim as to what it is inoculated with combined with an undefined method goal or objective.
Therefore, the scope of the claims is not commensurate with the disclosure in the specification which identifies a specific endpoint, however, no method objective.
The claimed invention is overly broad. The specification fails to provide any additional representative species of the claimed genus to show that applicant was in possession of the claimed genus. A representative number of species means that the species which are adequately described are representative of the entire genus. The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, disclosure of drawings, or by disclosure of relevant identifying characteristics, for example, structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus.
Accordingly, in the absence of sufficient recitation of distinguishing identifying characteristics, the specification does not provide adequate written description of the claimed genus. Therefore, for all these reasons the specification lacks adequate written description, and one of skill in the art cannot reasonably conclude that the applicant had possession of the claimed invention at the time the instant application was filed.




The following is a quotation of 35 U.S.C. 112(b):
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



8.	Claims 1-4 lack clarity therefore are indefinite because the method recited in claim 1 has no clear objective and does not clearly demonstrate resolution of a method objective. Claim 1 has been amended to recite a resolution, however, said resolution should also be recited as the method objective to make the claimed method clear.





Response to Arguments

9.	 Applicant's comments have been considered in full. Withdrawn objections/rejections will not be addressed herein as applicant's comments are moot. Note that the rejection of record under 112, second paragraph remains for the reasons stated above and herein. Applicant traverses the rejection stating that the method objection is clear because the disclosure demonstrates resolution of the method objective. This argument is not persuasive because the rejection was raised because the claim is devoid of a method objective. Applicant points to what is demonstrated in the specification, however, the limitations of the specification cannot be read into the claims. The fact remains that the method of claim 1 does not have an objective and has now been amended to have an endpoint which adds to the lack of clarity of the claim method. Note that based on the amendment to claim 1 a new rejection has been instituted under 35 USC 112, first paragraph because the claimed method is defined by an end point and has the statement in claim 1, item 1 of “thereby an enriched bacterial strain is yielded” and goes onto recite “thereby treating arsenic contaminated soil”; the claimed method is not adequately described and devoid of a method objective to match the method steps and resolution.




Conclusion

10.	No claims are presently allowable.


11.	Applicant’s amendment necessitated the new/modified ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hope A. Robinson whose telephone number is 571 -272-0957. The examiner can normally be reached on Monday-Friday from 9:00 a.m. to 5:00 p.m. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Robert Mondesi, can be reached at (408) 918-7584.The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
/HOPE A ROBINSON/ 
Primary Examiner, Art Unit 1652